705 N.W.2d 344 (2005)
474 Mich. 914
Marie DEAN, Personal Representative of the Estates of Taleigha Marie Dean, Deceased, Aaron John Dean, Deceased, Craig Logan Dean, Deceased, and Eugene Sylvester, Plaintiff-Appellee,
v.
Jeffrey CHILDS, Defendant-Appellant, and
Charter Township of Royal Oak, Defendant.
Docket Nos. 126393 & (49)(51). COA No. 244627.
Supreme Court of Michigan.
November 3, 2005.
On October 18, 2005, the Court heard oral argument on the application for leave *345 to appeal the May 13, 2004 judgment of the Court of Appeals. On order of the Court, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, for the reasons stated by dissenting Court of Appeals Judge Griffin, we REVERSE in part the Court of Appeals judgment and REMAND this case to the Oakland Circuit Court for entry of an order granting defendant Childs' motion for summary disposition of plaintiff's state law claims.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH, J., dissents from this Court's peremptory reversal order and would grant leave to appeal.
MARILYN J. KELLY, J., would grant leave to appeal.